Title: Joseph Bringhurst to Thomas Jefferson, 2 May 1816
From: Bringhurst, Joseph
To: Jefferson, Thomas


          
            Esteemed & beloved frd
             Wilmington Del: 5 Mo 2d 1816
          
          The Wife of our mutual friend Isaac Briggs called on me yesterday to consult me respecting thy favour of the 17th ultimo to her husband. She dessired me to informed inform thee of the absence of her husband as an apology for the delay of a reply. Isaac has been obliged to attend Congress the greater part of the session for the purpose of obtaining a law for the settlement of his publick account—After some consideration it was postponed till the next meeting of the National
			 Legislature. Our frd thought it necessary to go immediately to W. City to obtain a Stay of the legal proceedings &  he is yet there. When he shall return I have not no doubt  he will reply to thy favour. I hope he will accept thy proposition as I do not, at present, see any prospect of a preferable employment. I have known Isaac from his youth & have always loved & esteemed him. There are several others here who are deeply interested in his welfare. He had has a Wife of uncommon moral excellence, & children possessing many valuable qualities for whom Jacob Alrichs & I have w been exceedingly anxious. Dear Isaac, with all his extraordinary qualifications for usefulness, has not prosperd in his pecuniary concerns, &, we have apprehended that the present state of manufactures & commence  commerce would prevent him from obtaining suitable employment for the support of his family. We are therefore earnistly solicitous that he should accept thy kind aid in procuring the station proposed by thee—We hope the salary will support his family in a humble mode of life—   Permit me to embrace this opportunity of telling thee how much thy character
			 & serer services in Publick have been esteemed f by several friends here—Cyrus Newlin. Jacob Alrichs. Wm Poole. John Reynolds & Isaac Starr—all men who thou wouldst love & esteem on personal knowledge, have often united with me in speaking, with approbation, of thy publick services, & I am add we all feel a very strong & tender interest in thy personal welfare—We are not men of the world—we mean what we say & thou mayst believe me to be with prayers for thy eternal happiness
          
            thy sincere frd
            Joseph Bringhurst
          
        